OFFICE      OF THE           ATTORNEY            GENERAL             OF TEXAS
                                             AUSTIN




uonorable          ropr Somy
county      AttorAay
?ottw       county
marlllo,           Tsxar
mar sir:




                                                                             otoa    r0r     8 porlod

                                                                         ed ln your lottrr of
                                                                         8n OpiAiOA tr'onthf8

                                                                         0   r01108in~        paragraph:




                                   2,     a0ri80a         civil       8tOtut0r,            lees,   88
                                        YOU rd@r          iA      fOUr   lOttOre           rO8d8   i~   p8~%



                             er   8ny     aimm,           oounty or preolnot
                             1 require        tbo     sorvlooe   OS a0puti08,
         8aahtOAte  Or Oh&@    iA the pSl'iO~AO0  Or hi8
         dUtiOa he mill Apply t0 the COUAtY COAA~C~~OAOTIS'
         CoUrt Of hi8 OOUAt~ for suthorltyt0 ‘~~$At~~Il~b
          aaputler         arrlatants       or olorks,
         8ppiit38thA         th8 AOAbOr           AOdd,            th8            t%OA tO b0
         ‘tilled     8Ad the      amount to bo paid.                         Said   8~$liOOtiOA
          rtmll     be rooompaAird          by a statement                    rhowlng thr
           ,



                                                                 146


BOA. Tom s0.y. i’aee2.




     probable reoeIpt8 frown feel, 00m18@1oa~   and OOA-
     peaaetlo~ to be oolleoted by said offloe during
     the tisoal Jeer and the probablo dfsbursements
    vhloh shall lnolude ell lalarles and oxpenaes or
    said 0rri00; and e.aldoourt shall make It8 order
    authorIziA2 the appolntzent of suoh deputlee, Sa-
    818taatS and olerks and flX the oomponsstloa to
    be peld them within the 1Imltatlonr: hsrsla pre-
    eorlbed and deter&n8 the number to be appointed
    as in the diaorstlon of said court ASy be proper;
    provided that In no cake ehell the Coni~l~slooero~
    Court or any member thereof attempt to lafluenoe
    the ap~olntneat 0r any person as deputy,  asclstant
    or olark la any orrloe. Upon the entry or suoh
    order the orrloert applylae for suoh a6Si8t&ntS,
    deputies or olarke shall be authorized to appoint
    then; provided that mid oonpea~.etloa shell not
    exoeea the marlmum amourt hereinafter Pet out.
    Tho OOAptiaSStiOa vhlch say be allowed to t.he de-
    puties, erslctants or olerks above named ror their
    servloes shall be a rassonable one, not to eroeed
    the r0110Piinf.
                  ar;iounta:...a ~'
          3-eare unable to find any statute deallag with the
Subj60t of vacations   fmow oounty ofrlolalr.   The P.~JZO1s
true of Ceputles,   aseI6taatr or other rocular employees
authorized to perrorn tsrvlce8   under the prlaclpal of any
pub110 offloe, nlth the sxoeptlon of Art1016 1583b, Penal
Code 0r Texas, 1925, which provides that every regularly
Ssslened jellor, jail   Euara, or Jail matron at eny oollnty
$a11 la any olty of aore thorntreaty-five thousand (25,000)
inhabitants eh~ll be allwed fifteen (15) day8 vacation
la each year tith pay, adt more than two (2) tmmbera to
be on vaoatioa St the same tIzie.

          COJUQ.sdoaerb  Courts ara oourtb of geniral- jarls-
dlotlon when a !tlw within the sphere of the povers and
duties oonrerr Id u:oa them, hOwever, they Sre OoUrts of
1iElted jurled .otion in that their authority oxteade oaly
to mttere per ;alalw to the general welfare of their cm-
peotlve oouatl :B SAd thiittheir pawors me only those expross-
ly or lmplledl r conferred upon theznby law -- that is, by
the Conetltuti #A end Btatutes of the 2tSte. 11 Tex. Jur.
para. 37, P. 5 H.
                                                                    147


Boa.   Taa Seey,   Page 3.




            The law Lop0808 up o n   leoh lleotlvo   OfiiOi81 0s
8 OouAty oertaIa duties oonaeoted with his orfloe rhloh
ho 18 obligated   to relthfull~    dlsolmrgo ma perform. He
is rospoaslblo ror oerteln      cots 0r his deputlor~ lAa iA
ths rutter of atteadl~ to 6na performing          tho dot108 0r
his Otfioe,   tho l.r holds him rospoaslble. &f.ay duties
ooaaeoted dth 6 pub110 offloo        must aeoosserlly be perrorm-
od’ by olerieal workers    OAa rsaistanta,    who eoaseqaently
p8rfOCPItheir duties solsl~ under the dlreotloa of the
prlnolpsl in orrlae. Xs9eaIell~ 18 this true uhere their
dutIo8 are not reguleted by stetute.

          The status of the verIous daputles, assistants
or clerks, 08 provided ln the lbove-quoted statuto, era
varied. 8herlfi deputies, ooastablo deputies and 011
oooaty olerk deputies ore oonslderea pub110 orrloers. In
6 true seass, they psrrorm ~ove~ramental runotioa8,   end
where their duties ore not prescrlbod or replated br
statute, they perform a pub110 servios, 8hsrlng tho ro-
sponsiblllty of offloe with tholr prlnolpal.     Suoh orrloers
stand on a rooting different rrom mere oouaty unployess--
tho semloes and sn?plo)ment of the tormsr being authorized
br lsw, the latter being based upon oontrcrotwith ths OOCI-
mlssloaer6 oourt.

            An ezsmlnatloa oi the aotr Of the various legls-
1atur.s ror sevsral years pdst discloses that    the geaoral
appropriation bill prorlsloas,   as 8rr00tiag State employees,
pomlt twelve (12) working day vaoatlons, when agreed to
betveen tho off18161 end hi8 eaPlo~ee8. It It can be sold
that the StOt0 ha8 OaOpt0a 6 $'01:0y Of .llOWiA& paid V.O.-
tioas, a law whleh requires a pub110 offioer    to 6erve a
year before being alloued.saoh vao8tioa wotild, IA our oplaIo~,
oontrsveae suoh deolared polley, deprlvlne    tho government
of hotter and more erfloleat   servloe, whloh 18 the only
priasiplo upon vhloh saoh vaeetIoa8 000 bo 8a8talned.
           Suoh satters of general offlee rOUtlaO or mode in
which 6 pub110 orrlaer, with the help Of hla 6uthOris8d de-
puties, asslstanta aad olerks, perfornrsthe duties of hle
oitloa, where not reguletsa   by stetnte, 8re not vestoa  IA
the oomIssloners oourt.     Xe 0aaAOt help but view the ast-
ter or regal.tioa or hours end vaaatloas of pub110 OfSlOsrS
In 011 governmental and polltloal   unlta OS the goveramat
OS being solely ono of ereoutIvo or ad5iAistrativo    dlsore-
t:OA, rubjeot  to be wlthdram or eontrolled by tbe LWISlO-
turo.
                                                               -      .

                                                               1.48


son. Tan Seq.   Peg8 4.




          Veoetlons am olosely Idontlflod with geaerel
~~l;;stretlve powers vested la the bolder of a pub110
      . The only prlnolple upon whloh vacetloas are per-
mIttod, lasofer es 6 deolared polloy of the q,overnment
would lutborlzo semo ‘appesre grounded on a settled  polioy
of employees or pub110 ofrlcers eaterlag Into ea agree-
n0At with their dOpart8mntel or Off108 hoed, under the
lrttor(s supenlslon end dlreotlon.

          As vaoatloas dlreotly effect the discharging
or the duties of a pertloular offloe, the responslbllIty
ror whloh ropores in the prlacIpal of such offloe, the
comnIssloners Court, bclng -aowlse charged with such respon-
slblllty, would not be authorized, in the absence of lsg-
lsletlvo authority, to 68same control and attempt to regu-
let8 the some.
            It la, therefore, the oplnloa of this deportment
that the oommlssloners oourt of a county does not hate the
authority to peas an order providing that no vacatloas
with pay shell be ellowed en7 employees of the county or
deputies or assistants or county orrloers until and unless
suoh persons have been employed for a period of oar year.
guoh order,   belae beyond the soope of power and authority
vested in the Commls~loaers court, la ultra wires and void.

          Trusting tbe above easwers your request, we ore


                                  Yours verr truly
                              ATTOFUIEYG~IJAf~~TXAS


                                              J. f klag
                                               Aa latent